The Chancellor :—The opinion of the master, that the guardian who has become so intemperate as to be occasionally insane, is unfit for a guardian without evidence of a thorough reformation in Ms habits, is perfectly correct. At the time the petitions were presented, the guardian was confined as a lunatic, which derangement was produced by Ms vicious habits. He was himself a proper subject of guardianship, x'and continues so, unless he has abandoned those habits. The court has no assurance that there is in him any permanent reformation. He has therefore forfeited the guardianship, and must be removed. If it is improper for him to have the management of the estate, it is equally improper for his wife, who is subject to his control. The guardianship of the person of one of the infants belongs to the husband, and Mrs. Gardner is not a proper guardian of the person of the other. The whole guárdianship must therefore be changed. Philip D. Kettletas is to be appointed guardian of the person of John Gardner, on his giving a bond, with sufficient sureties to be approved of by Master Bolton. But he is not to pay any thing for the support or maintenance of the infant John Gardner, unless he consents to prosecute his studies, or to go into some regular business, under the direction of his guardian, and then nothing more is to be advanced for his support than is absolutely necessary. There must be a reference to a master to state the account of the former guardians; and all further directions are to be reserved until the coming in and confirmation of that report.